Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 7-8, 11-13, 18, 20, 24, 26, 28-29, 31, 34-48, 50-53, 55-57, 59-62, and 64-65 were canceled. 
Claims 1-2, 4-6, 9-10, 14-17, 19, 21-23, 25, 27, 30, 32-33, 49, 54, 58, 63, and 66-68 are pending.
Claims 15, 21-22, 25, 32, 49, 54 and 58 were withdrawn from further consideration (see below).
Claims 1-2, 4-6, 9-10, 14, 16-17, 19, 23, 27, 30, 33, 63, and 66-68 are under consideration. 

Election/Restrictions
Applicant’s election of an anti-TNFR2 antibody and CDR sequences of SEQ ID NO: 60-65 for subpart (i) of claim 1; and anti-PD-L1 antigen-binding portion for subpart (ii) of claim 1 in the reply filed on 30 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15, 21-22, 25, 32, 49, 54 and 58 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, without traverse in the reply filed on 30 November 2021.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “the anti-TNFRSF receptor antibody or an antigen-binding portion thereof” in line 9-10 should read “the anti-TNFRSF receptor antibody or the antigen-binding portion thereof”. Appropriate correction is required.

Claim(s) 6 and 9-10 is/are objected to because of the following informalities: “the antibody or antigen-binding portion thereof” should read “the antibody or the antigen-binding portion thereof”.  Appropriate correction is required.

Claim(s) 6, 17 and 30 is/are objected to because of the following informalities: “Fab2 fragment” in line 5 of claim 6, in line 3 of claim 17, or line 6 of claim 30 should read “F(ab’)2 fragment”.  Appropriate correction is required.

Claim(s) 14 is/are objected to because of the following informalities: “(B) an antigen-binding portion of an antibody, said antigen-binding portion capable of binding to” should read “(B) an antigen-binding portion of an antibody capable of binding to”. Appropriate correction is required.  After amending claim 14, it is suggested that Applicant also amend Claim(s) 16, 17 and 19 according to amended claim 14 as following: “wherein said (B) antigen-binding portion capable of binding to” should read of said antibody capable of binding to”. Appropriate correction is required.

Claim(s) 19 is/are objected to because of the following informalities: “anti-PD1L antigen-binding portion” in line 7 should read “anti-PDL1 antigen-binding portion” or “anti-PD-L1 antigen-binding portion”.  Appropriate correction is required.

Claim(s) 22 and 63 is/are objected to because of the following informalities: “The fusion protein according claim 21” should read “The fusion protein according to claim 21”. Appropriate correction is required.

Claim(s) 23 is/are objected to because of the following informalities: “and/or structure of the extracellular matrix” in line 8 should read “and/or said structure of the extracellular matrix”. Appropriate correction is required.

Claim(s) 30 is/are objected to because of the following informalities: “wherein said anti-TNFRSF receptor antibody or antigen-binding portion thereof” in line 5-6 should read “wherein said anti-TNFRSF receptor antibody or said antigen-binding portion thereof”. Appropriate correction is required.

Claim(s) 33 is/are objected to because of the following informalities: “wherein said anti-TNFRSF receptor antibody or antigen-binding portion thereof” in line 2, 10, 19, said antigen-binding portion thereof”. Appropriate correction is required.

Claim(s) 63 is/are objected to because of the following informalities: “wherein said structure of the cell surface or structure of the extracellular matrix” should read “wherein said structure of the cell surface or said structure of the extracellular matrix”. Appropriate correction is required.

Claim(s) 66 is/are objected to because of the following informalities: “a fusion protein according to claim 1” should read “the fusion protein according to claim 1”. Appropriate correction is required.

Claim(s) 68 is/are objected to because of the following informalities: “set of nucleic acids” in line 2 should read “the set of nucleic acids”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 2 recites the limitation "said structure" in line 2 and 5.  Claim 4 and 5 also recite “said structure”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2 and 4-5 depend directly or indirectly from claim 1 and claim 1 recites “a structure of the cell surface” and “a structure of the extracellular matrix”.  Therefore, it is unclear which “structure” the claim limitation “said structure” refers to because two structures were recited by claim 1. 
Claims 9 and 16 recite the term “reduced ability to bind” which is a relative term which renders the claim indefinite. The term “reduced ability to bind” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear what level of binding the claim limitation “reduced ability to bind” refers to. Notably, different isotypes of antibodies all display different levels of binding to different Fc gamma receptors, such that they can all be said to display reduced binding compared to others.
Claim 14 recites “wherein the domain according to (ii) comprises subpart (A), subpart (B), or subpart (C)”.  In case of subpart (C), claim 14 reads “wherein the domain according to (ii) comprises does not comprise an Fc domain”. Therefore, it is unclear whether the domain according to (ii) comprises Fc domain or does not comprise Fc 
Claim 27 recites “increased stimulation of the TNFRSF receptor” in line 4-5, but does not recite any comparison point (e.g. “as compared to a protein comprising the anti-TNFRSF receptor antibody or an antigen-binding portion thereof according to (i) but lacking the domain according to (ii)” as recited by instant claim 1).  “Increase” is comparison between two comparison points.  Therefore, the metes and bounds of the claim is unclear.  Claim 30 is also rejected because it depends from claim 27 and contains same claim limitation. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 9-10, 14, 16-17, 19, 23, 27, 30, 33, 63, and 66-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 

State of the Art
From the beginning of research on receptors of the tumor necrosis factor (TNF) receptor superfamily (TNFRSF), agonistic antibodies have been used to stimulate TNFRSF receptors in vitro and in vivo (H Wajant, Cell Death and Differentiation (2015) 22, 1727-1741). Indeed, CD95, one of the first cloned TNFRSF receptors, was solely identified as the target of cell death-inducing antibodies. Early on, it became evident from in vitro studies that valency and Fcγ receptor (FcγR) binding of antibodies targeting TNFRSF receptors can be of crucial relevance for agonistic activity. TNFRSF receptor-specific antibodies of the IgM subclass and secondary cross-linked or aggregation prone dimeric antibodies typically display superior agonistic activity compared with dimeric antibodies. Likewise, anchoring of antibodies to cell surface-expressed FcγRs potentiate their ability to trigger TNFRSF receptor signaling. However, only recently has the relevance of oligomerization and FcγR binding for the in vivo activity of antibody-induced TNFRSF receptor activation been straightforwardly demonstrated in vivo.
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to 7 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer 8  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting 
Claim Analysis
The instant claims are directed to a genus of fusion protein, comprising (i) an anti-TNFRSF receptor antibody or an antigen-binding portion thereof selected from the group consisting of an anti-TNFR2 antibody or antigen-binding portion thereof, an anti-CD40 antibody or antigen-binding portion thereof, and an anti-Fn14 antibody or antigen-binding portion thereof, and (ii) a domain which is capable of binding to a structure of the cell surface and/or to a structure of the extracellular matrix in an FcyR-independent manner; wherein the fusion protein is capable of an increased stimulation of the TNFRSF receptor as compared to a protein comprising the anti-TNFRSF receptor antibody or an antigen-binding portion thereof according to (i) but lacking the domain according to (ii).  
The instant specification disclosed a fusion protein comprising anti-CD40(G28.5) and mutant of murine TNF connected by short peptide linkers (scTNF80 domain)(example 1, page 77);   a fusion proteins comprising antibodies against the TNFRSF receptor CD40, CD95 and TNFR2 fused with protein domain which mediate the binding to cell-bound molecule (example 2, page 77);   fusion protein comprising antibodies against the TNFRSF receptor CD40, CD95 and TNFR2 fused with cell surface antigen-targeting scFv domain targeting CD20 and CD19 (example 3, page 78);    fusion protein comprising antibodies against the TNFRSF receptor CD40 and CD95 fused with scBaff (example 4, page 78);   fusion protein comprising antibodies against 
However, several specific antibodies of anti-TNFR2 antibody, anti-CD40 antibody, and anti-Fn14 antibody disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of anti-TNFRSF receptor antibody recited by subpart (i) of instant claim 1.  For example, anti-CD40 antibody recited by instant claim 1 encompasses all the possible anti-CD40 antibodies already known in the art and yet-to-be discovered including specific antibody G28.5 disclosed by example 1.  Therefore, a few species antibodies disclosed by instant specification cannot represent genus of antibodies broadly claimed by instant claims.  In addition, a few species of domain binding to a structure of the cell surface disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus as broadly claimed by subpart (ii) of instant claim 1. 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex 
Claim 33 defines specific sequences for six CDRs of anti-TNFR2 antibody, but does not define specific sequences for CDRs of the other portion of the fusion protein (i.e. a domain binding to a structure of the cell surface claimed by subpart (ii) of instant claim 1).  Therefore, instant specification does not provide adequate written description for claim 33.  
Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of “anti-TNFRSF receptor antibody” or “a domain which is capable of binding to a structure of the cell surface” without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that claim 33 recites “an antibody or antigen-binding portion thereof which is capable of cross-competing with the anti-CD40 antibody for binding to CD40”,  “an antibody or antigen-binding portion thereof which is capable of cross-competing with the anti-Fn14 antibody for binding to Fn14”,  and “an antibody or antigen-binding portion thereof which is capable of cross-competing with the anti-TNFR2 antibody for binding to TNFR2”.  The structure of these “competing” antibodies is entirely undefined 
It is acknowledged that methods of identifying “competing” antibodies were available in the art at the time the invention was made. But even if a selection procedure is sufficient to enable the skilled artisan to identify other “competing” antibodies, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). Adequate written description requires more than a mere statement that it is part of the invention. Instead, an “adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed.” See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
It is noted that claim 66 claims a method of treating a subject in need thereof, the method comprising administering to the subject a composition comprising the fusion 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 6, 10, 14, 17, 23, 27, 30, and 66-68 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0135929 (hereinafter US929; PTO-892). 
protein” (paragraph 045).  US929 teaches “antibodies of the invention that stimulate TNFR2 activity” (paragraph 113).  Although US929 does not expressly teach the claim limitation “wherein the fusion protein is capable of an increased stimulation of the TNFRSF receptor as compared to a protein comprising the anti-TNFRSF receptor antibody or an antigen-binding portion thereof according to (i) but lacking the domain according to (ii)”, this claim limitation is functional limitation and the product having same structure will have same function.  Furthermore, one of ordinary skill in the art would recognize that fusion protein comprising extra domain binding to a structure of the cell surface according to (ii) will have a higher affinity than fusion protein without the extra domain and therefore will be capable of increased stimulation of the TNFRSF receptor as compared to a protein without the extra domain. 
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 
Regarding claim 6, US929 teaches “the antibody may be a monoclonal antibody” (paragraph 011).
	Regarding claim 10, US929 teaches “The heavy chain constant region can be an IgG1, IgG2, IgG3, IgG4, IgA, IgE, IgM or IgD constant region, but in certain embodiments is an IgG1 constant region” (paragraph 140).  
Regarding claim 17 and 30, US929 teaches “the antibody or antigen-binding fragment thereof of the invention is a dual-variable immunoglobulin domain, a monovalent antibody or antigen-binding fragment thereof, a chimeric antibody or antigen-binding fragment thereof, a single-chain Fv molecule (scFv) … a Fab fragment, a F(ab′)2 molecule, or a tandem scFv (taFv)” (paragraph 022). 
Regarding claim 66, US929 teaches “The invention provides TNFR2 agonist antibodies and antigen-binding fragments thereof capable of binding TNFR2 and promoting TNFR2 signaling, as well as methods of producing such antibodies and antigen-binding fragments thereof, and methods of treating a subject suffering from an immunological disease by administering such antibodies and antigen-binding fragments thereof”. (paragraph 004).
Regarding claim 67, US929 teaches “The invention also provides a polynucleotide encoding a TNFR2 agonist antibody or antigen-binding fragment thereof of the invention, as well as a vector containing such a polynucleotide” (paragraph 026). 
Regarding claim 68, US929 teaches “method of producing the antibody or antigen-binding fragment thereof of claim 1, said method comprising expressing a . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 6, 10, 14, 17, 19, 27, 30, 63 and 66-68is/are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0135929 (hereinafter US929; PTO-892), US2014/0065142 (hereinafter US142; PTO-892) and US2016/0368985 (hereinafter US985; PTO-892).

However, US929 does not teach fusion protein binding both TNFR2 and PD-L1.
Regarding claim 19, US142 teaches “In another embodiment, an MRD-containing antibody binds to 2 or more targets associated with T cell receptor signaling (e.g., CD3, CD4, CD27, CD28, CD70, IL2R, LFA-1, C4, ICOS, CTLA-4, CD45, CD80, CD86, PG-1, TIM1, TIM2, TIM3, TIM4, galectin 9, TNFRSF1A (TNFR1, p55, p60), TNFRSF1B (TNFR2), TNFRSF21 (DR6), TNFRSF6 (Fas, CD95), TNFRSF25 (DR3), TNFRSF14 (HVEM), TNFSF18, TNFRSF18 (GITR), TNFRSF4 (OX40), TNFSF4 (OX40 Ligand), PD1, PDL1, CTLA4, TNFSF9 (41BB Ligand), TNFRSF9 (41BB), TNFSF14 (LIGHT, HVEM Ligand), TNFSF5 (CD40 Ligand), BTLA, and CRAC). In some embodiments, the multivalent and multispecific compositions (e.g., MRD-containing antibodies) bind 2, 3, 4, 5 or more of these targets” (paragraph 519).  Therefore, US142 teaches fusion protein binding both TNFR2 and PD-L1.
Regarding claim 63, US985 teaches that PD-L1 is expressed by myeloma tumor cell (paragraph 552).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US929, US142 and US985 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace generic domain of the fusion protein taught by US929 binding to a structure of the cell surface with more specific PD-L1 antibody to provide alternative bispecific fusion protein because anti-TNFR2 X anti-PD-L1 bispecific fusion protein was 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 1-2, 4-5, 6, 9-10, 14, 16-17, 27, 30, and 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0135929 (hereinafter US929; PTO-892) and US2015/0175692 (hereinafter US692; PTO-892). 
Regarding Claim(s) 1-2, 4-5, 6, 10, 14, 17, 27, 30, and 66-68, teachings of US929 were discussed above in 102 section.
However, US929 does not teach antibody variant with reduced ability to bind to one or more FcγR types.
Regarding claims 9 and 16, US692 teaches “In some specific embodiments, a mutant variant of the IgG1 Fc fragment is used, e.g. a silent IgG1 Fc which reduces or eliminates the ability of the fusion polypeptide to mediate antibody dependent cellular cytotoxicity (ADCC) and/or to bind to an Fcγ receptor” (paragraph 214).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US929 and US692 to arrive 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643